

Exhibit 10.1


FIRST AMENDMENT TO LEASE
(Carmel Point)


THIS FIRST AMENDMENT TO LEASE ("First Amendment") is made and entered into as of
August 23, 2016, by and between BRE CA OFFICE OWNER LLC, a Delaware limited
liability company ("Landlord") and VITAL THERAPIES, INC., a Delaware corporation
("Tenant").


R E C I T A L S :


A.Arden Realty Limited Partnership, a Maryland limited partnership ("Original
Landlord") and Tenant entered into that certain Standard Office Lease dated as
of May 7, 2013 (the "Lease") whereby Original Landlord leased to Tenant and
Tenant leased from Original Landlord certain office space located in that
certain building located and addressed at 15010 Avenue of Science, San Diego,
California (the "Building"). Landlord is the successor-in-interest under the
Lease to Original Landlord.


B.By this First Amendment, Landlord and Tenant desire to extend the Term of the
Lease and to otherwise modify the Lease as provided herein.


C.Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


A G R E E M E N T :




1.The Premises. Landlord and Tenant hereby agree that pursuant to the Lease,
Landlord currently leases to Tenant and Tenant currently leases from Landlord
that certain office space in the Building containing a total of approximately
19,118 rentable square feet located on the first (1st) and second (2nd) floors
of the Building and known as Suites 150 and 200 (collectively, the "Premises"),
as outlined on Exhibit "A" to the Lease.


2.Extended Term. The Expiration Date is hereby extended such that the Lease
shall expire on January 31, 2019 ("New Expiration Date"). The period from
September 1, 2017 through the New Expiration Date specified above, shall be
referred to herein as the "Extended Term." Tenant shall not have any right to
extend the Lease beyond the Extended Term; consequently, Article 33 of the Lease
shall be null and void.


3.Monthly Basic Rental. Notwithstanding anything to the contrary in the Lease,
during the Extended Term, Tenant shall pay, in accordance with the provisions of
this Section 3 and subject to abatement pursuant to Section 4 below, Monthly
Basic Rental for the Premises as follows:


Period


Monthly Basic Rental
Annual Basic Rental Per Rentable Square Foot


September 1, 2017 – August 31,
2018


$47,795.00


$30.00


September 1, 2018 – January 31,
2019


$49,467.83


$31.05



4.Rental Abatement. Notwithstanding anything to the contrary contained in the
Lease or in this First Amendment, and provided that Tenant faithfully performs
all of the terms and conditions of the Lease, as amended by this First
Amendment, Landlord hereby agrees to abate Tenant's obligation to pay Monthly
Basic Rental for the full calendar months of October 2017 and November 2018
only. During such abatement periods, Tenant shall still be







--------------------------------------------------------------------------------





responsible for the payment of all of its other monetary obligations under the
Lease, as amended by this First Amendment. In the event of a default by Tenant
under the terms of the Lease, as amended by this First Amendment, that results
in early termination pursuant to the provisions of Article 20 of the Lease, then
as a part of the recovery set forth in Article 20 of the Lease, Landlord shall
be entitled to recover the Monthly Basic Rental that was abated under the
provisions of this Section 4. The amount of Basic Rental to be abated pursuant
to this Section 4 above may be referred herein as "Abated Rent Amount."
Notwithstanding the foregoing or anything to contrary contained herein, upon
written notice to Tenant, Landlord shall have the option to purchase all or any
portion of Tenant's Abated Rent Amount by paying such amount to Tenant, in which
case the amount so paid to Tenant shall nullify an equivalent amount of
abatement of Tenant's Basic Rental as to the period so designated by Landlord in
Landlord's written notice to Tenant.


5.Base Year. Notwithstanding anything to the contrary in the Lease, from and
after September 1, 2017, the Base Year shall be the calendar year 2017.


6.Condition of the Premises. Tenant hereby agrees to accept the Premises for the
Extended Term in its then-current "as-is" condition and Tenant hereby
acknowledges that Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that Landlord has made no representation or warranty regarding
the condition of the Premises.


7.Security Deposit. Landlord currently holds $38,427.18 as a Security Deposit
under the Lease. Concurrently with Tenant's execution and delivery of this First
Amendment, Tenant shall deposit with Landlord an additional $11,040.65, for a
total Security Deposit of
$49,467.83. Landlord shall continue to hold the Security Deposit, as so
increased, in accordance with the terms and conditions of Section 4(a) of the
Lease; provided, however, that the last sentence of Section 4(a) of the Lease
shall no longer apply.


8.Letter of Credit. Tenant has previously deposited with Landlord a Letter of
Credit in the Stated Amount of $150,000.00. Promptly after full execution and
delivery of this First Amendment, Landlord shall return the Letter of Credit to
Tenant and Landlord shall reasonably cooperate with Tenant so that Tenant may
terminate and cancel such Letter of Credit.


9.Brokers. Each party represents and warrants to the other that no broker, agent
or finder negotiated or was instrumental in negotiating or consummating this
First Amendment other than Hughes Marino, representing the Tenant and Jones Lang
LaSalle, representing the Landlord (collectively, the "Brokers"), who shall be
compensated by Landlord pursuant to a separate agreement. Each party further
agrees to defend, indemnify and hold harmless the other party from and against
any claim for commission or finder's fee by any person or entity other than the
Brokers who claims or alleges that they were retained or engaged by the first
party or at the request of such party in connection with this First Amendment.


10.Defaults. Tenant hereby represents and warrants to Landlord that, as of the
date of this First Amendment, Tenant is in full compliance with all terms,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Landlord or Tenant, and that Tenant knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Landlord or Tenant.


11.California Certified Access Specialist Inspection. Landlord hereby informs
Tenant that the Building has not undergone inspection by a Certified Access
Specialist (as defined in the California Code of Regulations).


12.No Further Modification. Except as set forth in this First Amendment, all of
the terms and provisions of the Lease shall apply during the Extended Term and
shall remain unmodified and in full force and effect. Effective as of the date
hereof, all references to the "Lease" shall refer to the Lease as amended by
this First Amendment.







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.




"LANDLORD"    BRE CA OFFICE OWNER LLC,
a Delaware limited liability company


By: /s/ Frank Campbell         Print Name: Frank Campbell         Its: Managing
Director    














"TENANT"    VITAL THERAPIES, INC.,
a Delaware corporation


By: /s/ Michael V. Swanson     Print Name: Michael V. Swanson      Title: Chief
Financial Officer    


By:      Print Name:     
Title:___________________________________    









